DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-37 are allowed.
The following examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art, Greenberger et al (US 2019/0156402) discloses system, method and computer program products for researching products, reviewing product information, comparing products and making recommendations based on the comparison of similar products using augmented reality. The present disclosure utilizes augmented display systems may take many different forms such a glasses, smart watches or other wearable computer systems or portable computing system such as smart phones, tablet computers, laptops, personal data assistants (PDA's), portable media devices and digital camera systems. The augmented display system view an object digitally captured or recorded, detect the identity of the object using object recognition software and retrieve product information associated therewith. The product information may be overlaid or projected onto a HUD having a graphical user interface that allows the user of the system to view both the retrieved product information and the object (or digital representation thereof) simultaneously, (Para 0024-0106). However, Greenberger et al does not disclose in the affirmative, “in response to the selection of the digital overlay, allowing for the selection of a digital image to customize the displayed exhibited physical product, wherein the selected digital image is not representative of the displayed exhibited physical product, and wherein the selected digital image is configured to be disposed on a selected physical product representative of the displayed exhibited physical product associated with the selected digital overlay to provide the customized print product.”
Further, the next closest prior art Dubois (US 2015/0346977) discloses method and apparatus for managing multiple views of graphics data. In one embodiment, the apparatus comprises a display operable to display a graphical user interface (GUI); multi-view generation logic coupled to the display to select, using the GUI, a plurality of images for a plurality of views that are to appear on a product and to generate a multi-view graphics file containing multiple views; and a graphics rendering module to generate a two-dimensional (2-D) view on the display for use in printing on a 2-D printer and to generate a three-dimensional (3-D) graphical representation of the product on the display, the graphics rendering module being responsive to an input to display different portions of the 3-D graphical representation of the product, (Para 0025-0058). However, Dubois does not disclose in the affirmative, “in response to the selection of the digital overlay, allowing for the selection of a digital image to customize the displayed exhibited physical product, wherein the selected digital image is not representative of the displayed exhibited physical product, and wherein the selected digital image is configured to be disposed on a selected physical product representative of the displayed exhibited physical product associated with the selected digital overlay to provide the customized print product.”
“in response to the selection of the digital overlay, allowing for the selection of a digital image to customize the displayed exhibited physical product, wherein the selected digital image is not representative of the displayed exhibited physical product, and wherein the selected digital image is configured to be disposed on a selected physical product representative of the displayed exhibited physical product associated with the selected digital overlay to provide the customized print product.”

	Regarding independent claim 20, the closest prior art, Greenberger et al (US 2019/0156402) discloses system, method and computer program products for researching products, reviewing product information, comparing products and making recommendations based on the comparison of similar products using augmented reality. The present disclosure utilizes augmented display systems may take many different forms such a glasses, smart watches or other wearable computer systems or portable computing system such as smart phones, tablet computers, laptops, personal data assistants (PDA's), portable media devices and digital camera systems. The augmented display system view an object digitally captured or recorded, detect the identity of the object using object recognition software and retrieve product information associated therewith. The product information may be overlaid or projected onto a HUD having a graphical user interface that allows the user of the system to view both the retrieved product information and the object (or digital representation thereof) “in response to the selection of the digital overlay, allowing for the selection of a digital image, wherein the selected digital image is not representative of the displayed exhibited physical product, and wherein the selected digital image is configured to be disposed on a selected physical product representative of the displayed exhibited physical product associated with the selected digital overlay to provide the customized print product.”
Further, the next closest prior art Dubois (US 2015/0346977) discloses method and apparatus for managing multiple views of graphics data. In one embodiment, the apparatus comprises a display operable to display a graphical user interface (GUI); multi-view generation logic coupled to the display to select, using the GUI, a plurality of images for a plurality of views that are to appear on a product and to generate a multi-view graphics file containing multiple views; and a graphics rendering module to generate a two-dimensional (2-D) view on the display for use in printing on a 2-D printer and to generate a three-dimensional (3-D) graphical representation of the product on the display, the graphics rendering module being responsive to an input to display different portions of the 3-D graphical representation of the product, (Para 0025-0058). However, Dubois does not disclose in the affirmative, “in response to the selection of the digital overlay, allowing for the selection of a digital image, wherein the selected digital image is not representative of the displayed exhibited physical product, and wherein the selected digital image is configured to be disposed on a selected physical product representative of the displayed exhibited physical product associated with the selected digital overlay to provide the customized print product.”
Therefore, the prior arts, Greenberger et al and Dubois alone or in combination do not render obvious in include the claimed feature in the affirmative, “in response to the selection of the digital overlay, allowing for the selection of a digital image, wherein the selected digital image is not representative of the displayed exhibited physical product, and wherein the selected digital image is configured to be disposed on a selected physical product representative of the displayed exhibited physical product associated with the selected digital overlay to provide the customized print product.”

Regarding independent claim 29, the closest prior art, Greenberger et al (US 2019/0156402) discloses system, method and computer program products for researching products, reviewing product information, comparing products and making recommendations based on the comparison of similar products using augmented reality. The present disclosure utilizes augmented display systems may take many different forms such a glasses, smart watches or other wearable computer systems or portable computing system such as smart phones, tablet computers, laptops, personal data assistants (PDA's), portable media devices and digital camera systems. The augmented display system view an object digitally captured or recorded, detect the identity of the object using object recognition software and retrieve product information associated therewith. The product information may be overlaid or projected onto a HUD having a graphical user interface that allows the user of the system to view both the “in response to the selection of the digital overlay, allowing for the selection of a digital image, wherein the selected digital image is not representative of the displayed exhibited physical product, and wherein the selected digital image is configured to be disposed on a selected physical product representative of the displayed exhibited physical product associated with the selected digital overlay to provide the customized print product.”
Further, the next closest prior art Dubois (US 2015/0346977) discloses method and apparatus for managing multiple views of graphics data. In one embodiment, the apparatus comprises a display operable to display a graphical user interface (GUI); multi-view generation logic coupled to the display to select, using the GUI, a plurality of images for a plurality of views that are to appear on a product and to generate a multi-view graphics file containing multiple views; and a graphics rendering module to generate a two-dimensional (2-D) view on the display for use in printing on a 2-D printer and to generate a three-dimensional (3-D) graphical representation of the product on the display, the graphics rendering module being responsive to an input to display different portions of the 3-D graphical representation of the product, (Para 0025-0058). However, Dubois does not disclose in the affirmative, “in response to the selection of the digital overlay, allowing for the selection of a digital image, wherein the selected digital image is not representative of the displayed exhibited physical product, and wherein the selected digital image is configured to be disposed on a selected physical product representative of the displayed exhibited physical product associated with the selected digital overlay to provide the customized print product.”
Therefore, the prior arts, Greenberger et al and Dubois alone or in combination do not render obvious in include the claimed feature in the affirmative, “in response to the selection of the digital overlay, allowing for the selection of a digital image, wherein the selected digital image is not representative of the displayed exhibited physical product, and wherein the selected digital image is configured to be disposed on a selected physical product representative of the displayed exhibited physical product associated with the selected digital overlay to provide the customized print product.”

Dependent claims 2-19, 21-28 and 30-37 are allowed because of their dependency to claims 1, 20 and 29 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677